Citation Nr: 0735144	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  02-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for a claimed bilateral 
hip disorder.  

3.  Entitlement to service connection for a claimed bilateral 
knee condition.  

4.  Entitlement to service connection for a claimed bilateral 
ankle condition.  

5.  Entitlement to service connection for claimed Crohn's 
disease, ulcers and colitis as secondary to the bilateral hip 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from February 1975 to May 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision.  

In November 2003 the Board remanded the issues on appeal to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for further development.  

The issues of service connection for bilateral hip disorder, 
bilateral knee condition, bilateral ankle disorder and 
service connection for Crohn's disease, ulcers and colitis as 
secondary to the bilateral hip condition are addressed in the 
REMAND portion of this document hereinbelow and are being 
remanded to the RO via the AMC, in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran is shown to have had a mixed personality 
disorder with histrionic and passive-dependent/passive-
aggressive features and "life long enuresis" during service  

3.  The preexisting enuresis is not shown to have undergone 
an increase in severity during service.  

4.  The veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
disorder in service or for many years thereafter.  

5.  The currently demonstrated adjustment disorder with mixed 
emotional features is not shown to be due to any event or 
incident of active service.  



CONCLUSIONS OF LAW

1.  The veteran's preexisting enuresis was not aggravated by 
active service; a mixed personality disorder is not a disease 
or injury for VA compensation purpose.  38 U.S.C.A. §§ 1110, 
5103, 5103A , 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).  

2.  The veteran's disability manifested by an adjustment 
disorder with mixed emotional features is not due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A , 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2000 and March 2005, after the rating decision on 
appeal, the RO sent the veteran a letter informing him that 
to establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The veteran was afforded time to respond before the Board 
adjudicated the claims.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The March 2005 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The March 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection, and of 
the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the March 2005 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in September 
2006.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA medical examinations in November 
2006. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a psychiatric disorder.


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran's service medical records are negative for any 
complaints or findings of an acquired psychiatric disorder.  
The veteran is shown to have received treatment for nocturnal 
enuresis in service.  

In February 1982, the veteran was referred for evaluation and 
treatment of "life-long eneuresis" because he was having 
considerable difficulty in adjusting due to an inability to 
control bladder function, especially during field trips.  It 
was noted that he had been tried on Tofranil with little 
relief.  

In March and April 2000, the veteran was initially 
hospitalized for an adjustment disorder with depressed mood 
on Axis I and antisocial personality trait.  The events that 
led to hospitalization were those of legal charges and 
significant family stressors.  

The veteran had a VA medical examination in November 2006.  
The VA examiner diagnosed the veteran with an adjustment 
disorder with mixed emotional features that was mild in 
nature.  

Based on all the evidence available, which included interview 
and observation data and a full review of the veteran's 
claims file, the VA examiner opined that the mild adjustment 
disorder symptoms were directly caused by recent stressors, 
i.e. losing his home to a flood, financial difficulties, and 
chronic medical problems.  

The veteran further stated that it was "at least likely as 
not that the veteran's current adjustment disorder symptoms 
[were] not service connected" as there was no evidence of 
any direct connection between his current symptoms and his 
chronic enuresis.  

There was also noted to be no evidence to suggest that the 
veteran's mild adjustment disorder symptoms had been 
aggravated in a way that would have deviated from the natural 
progression of the condition with regard to the mental health 
symptoms.  

The VA examiner opined that the veteran's current symptoms 
were caused by current stressors that were primarily non-
medical.  The veteran's symptoms were noted to include 
occasional episodes of excessive worry and rumination, 
anxiety and distress episodes, occasional low mood state, 
irritability and ongoing sleep disturbances, but he was not 
suicidal or homicidal and had no evidence of major depression 
or mania..  

The Board notes that findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  After careful 
review of all of the psychiatric treatment notes the Board 
finds that the currently demonstrated adjustment disorder 
with mixed emotional features is not shown to have its 
clinical onset in service or for many years thereafter.  
Similarly, it not shown to be due to any event or incident of 
his period of active service.  

The veteran had a VA examination in November 2006 for his 
enuresis.  The VA examiner noted that he had a very unstable 
childhood.  The VA examiner stated that there were no 
documented instances of military aggravation that would have 
contributed to his enuresis.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board accordingly finds that the 
veteran's enuresis is not related to military service.  

The enuresis is shown to have been a lifelong condition and 
is generally classified as a disorder usually diagnosed in 
infancy, childhood or adolescence.  There is no showing in 
the medical record that the enuresis underwent an increase in 
overall severity during his period of active service.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (emphasis added).  

Finally, to the extent that the veteran has been diagnosed as 
having a personal disorder in service and thereafter, the 
Board notes that it is characterized as a developmental 
defect, and not disease or injury, for VA compensation 
purposes.  

Given these facts, the Board finds that service connection 
for an innocently psychiatric disorder, including enuresis, 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, including enuresis is denied.  



REMAND

In November 2003 the Board remanded the issues of service 
connection for a bilateral hip disorder, bilateral knee 
condition, bilateral ankle disorder, and service connection 
for Crohn's disease, ulcers and colitis as secondary to the 
bilateral hip condition for VA examinations.  

The veteran underwent VA examination for his claimed hip, 
knee and ankle disorders and the VA examiner noted that the 
veteran had several in-service injuries, i.e. hip pain and 
possible history of dislocated hip from a 1982 injury, 
history of bilateral knee pain and swelling since 1970 and 
history of ankle injuries and pain from 1975 and 1978.  
However, the VA examiner did not address role that these 
events had in causing any current disability. 

The veteran also had a VA medical examination in November 
2006 for his Crohn's disease. That VA examiner opined on 
direct service connection however, the veteran is claiming 
that his Crohn's disease, ulcers, and colitis are secondary 
to his bilateral hip condition. 

Therefore, the VA examinations did not comply with the 
November 2003 remand action.  It is noted that a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.   Stegall v. West, 
11 Vet. App. 268 (1998).   Where the remand orders of the 
Board were not complied with, the Board itself errs in 
failing to insure compliance; in such situations the Board 
must remand back to RO for further development.  

Therefore, the veteran should be afforded another VA 
examination to ascertain whether he has current hip 
disability related to reported hip pain and possible history 
of dislocated hip from a 1982 injury, current knee disability 
causally related to an in-service history of bilateral knee 
pain and swelling since 1970, or current ankle disability 
that is causally related to an in-service history of ankle 
injuries and pain from 1975 and 1978.  

The veteran should also be afforded another VA examination to 
ascertain the likely etiology of the claimed Crohn's disease.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for 
VA examinations to ascertain the nature 
and likely etiology of the claimed 
bilateral hip, knee and ankle conditions 
and the claimed Crohn's disease.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran has current hip, knee condition, 
or ankle disability that are at least as 
likely as not (i.e. at least a 50-50 
probability) due to any in-service injury, 
i.e. 1982 hip injury, history of in-
service bilateral knee pain, and history 
of in-service ankle injuries and pain.  

The examiner should also opine whether any 
disability manifested by Crohn's disease, 
ulcers or colitis are secondary to the 
claimed bilateral hip condition or 
treatment thereof. 

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


